Name: Decision No 1/83 of the EEC-Austria Joint Committee - Community transit - of 20 October 1983 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit
 Type: Decision
 Subject Matter: Europe;  civil law;  tariff policy;  European construction
 Date Published: 1983-12-05

 Avis juridique important|21983D1205(01)Decision No 1/83 of the EEC-Austria Joint Committee - Community transit - of 20 October 1983 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit Official Journal L 339 , 05/12/1983 P. 0002 - 0009COUNCIL REGULATION (EEC) No 3349/83 of 14 November 1983 on the application in the Community of Decision No 1/83 of the EEC-Austria Joint Committee - Community transit - amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 16 of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit (1) empowers the Joint Committee set up under that Agreement to adopt decisions making certain amendments to the Agreement; Whereas the Joint Committee has decided to amend the specimen guarantee documents in Appendix III to the Agreement; Whereas the abovementioned amendments are the subject of Decision No 1/83 of the Joint Committee ; whereas it is necessary to adopt the measures necessary for the implementation of that Decision, HAS ADOPTED THIS REGULATION: Article 1 Decision No 1/83 of the EEC-Austria Joint Committee - Community transit - amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit shall apply in the Community. The text of the Decision is attached to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1983. For the Council The President C. SIMITIS (1) OJ No L 294, 29.12.1972, p. 87. DECISION No 1/83 OF THE EEC-AUSTRIA JOINT COMMITTEE - Community transit - of 20 October 1983 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit, and in particular Article 16 (3) (a) thereof, Whereas the specimen guarantee documents annexed to the Regulation on Community transit have been amended in order, in particular, to give guarantors a certain period in which to effect the payment of the amounts claimed ; whereas the specimen guarantee documents in Appendix III to the Agreement must, therefore, be amended to take into account that amendment; Whereas, by Decision No 1/81 of the Joint Committee, Appendix II to the Agreement was so amended as to make provision for certain changes to the flat-rate guarantee system ; whereas that Decision is applicable until 31 December 1983 ; whereas it has been found necessary to extend the application of that Decision beyond that date ; whereas the term of validity of that Decision should, therefore, be extended, HAS DECIDED AS FOLLOWS: Article 1 Specimens I, II and III in Appendix III to the Agreement are hereby replaced by the specimens annexed to this Decision. Article 2 The validity of Decision No 1/81 of the Joint Committee, extended for the first time by Decision No 1/82, is hereby extended until 30 June 1985. Article 3 This Decision shall enter into force on 1 January 1984. Done at Brussels, 20 October 1983. For the Joint Committee The Chairman F. KLEIN ANNEX "APPENDIX III SPECIMEN I COMMUNITY TRANSIT GUARANTEE (Comprehensive guarantee covering several Community transit operations) >PIC FILE= "T9001385"> >PIC FILE= "T0025458"> >PIC FILE= "T0025537"> SPECIMEN II COMMUNITY TRANSIT GUARANTEE (Guarantee covering a single Community transit operation) >PIC FILE= "T9001386"> >PIC FILE= "T0025459"> SPECIMEN III COMMUNITY TRANSIT GUARANTEE (Flat-rate guarantee system) >PIC FILE= "T9001387"> >PIC FILE= "T0025462">